DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0297839A1, Published 09/24/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “The present disclosure is…”, “The disclosure provides…” and “The disclosure also provides…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0007] “www.clinicaltrials.gov”.

Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  

The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Drawings
The petition filed on 02/24/2020 to accept color drawings has been granted, and the color drawings are entered into the file wrapper.



Claim Objections
Claim 5 is objected to because of the following informalities:  “chron’s disease” should be “Crohn’s disease” at line 7.  Also, certain diseases should be capitalized, such as “Behcet’s disease”, “Raynaud’s phenomenon”, and “Takayasu’s arteritis”.  At line 5, there appears to be an errant “and”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “inhibiting” should be “inhibit” at line 2 of the claim.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “pharmacutically” should be “pharmaceutically” at line 1 of the claim.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  “women” should be “woman” at line 1 or the claim should simply recite “wherein the subject is pregnant.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring cytomegalovirus and methods of infection thereof without significantly more. The claims recite a vaccine formulation comprising US11 and a pharmaceutically acceptable carrier, as well as a method for treatment or prevention of an infection with human cytomegalovirus (HCMV) in a subject, comprising administering the vaccine formulation of claim 14. The claims are also drawn to methods of inhibiting the activity of FcRn in a subject comprising administration of HCMV US11 in a pharmaceutically acceptable form.  This judicial exception is not integrated into a practical application because, under broadest reasonable interpretation, the US11 may still be within the HCMV virion and be a composition which comprises US11 and at least one additional HCMV antigen.  The limitation of “a 

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for prevention of HCMV infection through the use of a US11 inhibitor or a US11-based vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for treating or preventing human cytomegalovirus (HCMV) infection in a patient through the use of an inhibitor of HCMV US11 activity or through inoculation of a composition comprising US11.  The recitation of “preventing” a HCMV infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a HCMV virion.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune 
With respect to US11, it is known that US11 induces the destruction of newly synthesized MHC class I molecules, and expression of US11 from heterologous vectors induces a lower immune response than the immune response elicited against the non-US11 carrying form of the vector (Basta S, et. al. J Immunol. 2002 Jun 1;168(11):5403-8.)  Ex vivo studies of CD8+ T cell responses showed an infrequent antigenic response against US11 that appears to be HLA-specific (see e.g. p. 5231, Tables 3, 6 of Elkington R, et. al. J Virol. 2003 May;77(9):5226-40.)  Therefore, it is not clear that a skilled artisan would have recognized the ability of US11 alone or in conjunction with other antigens to elicit a protective immune response against HCMV infection.
While there are ways to knock out the activity of a protein, such as through antisense, siRNA, shRNA, or microRNA technology, or through CRISPR-Cas9 gene editing, none of these technologies were performed in the specification, and the art is not clear as to whether or not disabling or inhibiting US11 activity through the use of neutralizing antibodies, antisense technology, gene editing technology, or the like, attenuates the HCMV to make it less virulent or if the use of such technology only targeting US11 activity would be sufficient to inhibit HCMV infection.  Jones et. al. (Jones TR, et. al. J Virol. 1991 Nov;65(11):5860-72.)  notes that the US11 gene is nonessential for HCMV replication, and viruses lacking HCMV mimic wild-type HCMV growth kinetics (Fig. 8).  For instance, Schempp et. al. (Schempp S, et. al. Virus Res. 2011 Feb;155(2):446-54. Epub 2010 Dec 21.) notes that deletion of the entire US2-US6 and US11 open reading frames (ORFs) allows for normal upregulation of MHC Class I and production of IFN-gamma in response to viral infection, yet MHC class II is still downregulated (entire document; see abstract.)   US11-deleted mutants (Rh189 in rhesus CMV) are shown to specifically alter the way CD8+ T cell responses are primed, and while these mutant viruses are readily recognized by effector CD8+ T cells, they are able to persistently infect CMV-naïve hosts and elicit CD8+ T cell responses to both canonical and non-canonical epitopes (See e.g. pp. 6-10 of Hansen SG, et. al. Science. 2013 May 24;340(6135):1237874.)
Working examples. No working example is disclosed in the specification that shows prevention of all cells from HCMV infection, nor are any working examples provided that demonstrate potential treatment of HCMV infection through the use of US11 protein inoculation or through US11 inhibition using small molecule inhibitors, drugs, antibodies, antisense technology, gene editing technology, or the like.  Mice and rabbits were immunized with GST-US11 (¶[0178]) to show co-localization with FcRn and down-regulation of FcRn expression.  Viral challenge after inoculation was not examined, nor were neutralization assays or immunogenic titers assessed.  
Guidance in the specification. The specification provides guidance towards inoculation with US11 and the interaction of said protein with FcRn, but it is not clear from the data provided that US11 subunit vaccines would be useful to inhibit or prevent HCMV infection or symptoms associated with HCMV infection, nor is it clear that inhibition of US11 activity would be sufficient to prevent or inhibit HCMV infection.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the US11 compositions and methods would be in treating and/or preventing infection from HCMV, and additional research is required to determine if any type of US11 inhibition would be sufficient to prevent or treat HCMV infection.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to perform the claimed methods.  

Claims 7-8, 10-12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 7-8, 10-12, and 20 are rejected as lacking adequate descriptive support for a mutant or inhibitor of US11 that inhibits any function of US11, specifically the ability of US11 to inhibit FcRn.  
In support of the claimed genera (any inhibitor of US11 or any US11 mutant with the inability to inhibit FcRn), the application discloses one example in which the US11 protein is mutated and also exhibits the ability to interact with FcRn and inhibit its activity.  In Figure 13, it is shown that the main site of contact is between both proteins extracellular domains (¶[0178]).  However, the exact catalytic site of the US11 protein is unclear, and it is not clear if further domains of the US11 protein are required to exert its inhibition on FcRn.  No library screenings were performed to determine if any inhibitors of US11 could be identified.  No antisense or shRNA experiments were performed to knock out US11 activity.  No point mutations were generated in US11 to show the disruption of US11 activity.  No derivatives or variants or mutants thereof are disclosed that can achieve this function of still retaining US11 activity, specifically with respect to FcRn inhibition. Thus, the application fails to provide examples of any species within the claimed genera as to what can, and what cannot, be mutated in US11 to disrupt its activity or what potential inhibitors might be useful to inhibit US11 activity.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence as to what mutation(s) to US11 can still retain the activity of US11, especially with respect to inhibition of FcRn.  Moreover, no correlation has 
Thus, in view of the above, there would have been significant uncertainty as to which fragments, mutants, or variants of US11 would be able confer the claimed function of inhibiting FcRn.  There would also have been significant uncertainty as to how to generate US11 mutants that lacked the ability to inhibit FcRn, or which molecules, drugs, proteins, or the like could be utilized to inhibit any US11 activity.  In view of this uncertainty and the lack of any examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is drawn to fragments or variants of US11 which retain the function of US11 insomuch that it can still inhibit the activity of FcRn.  No sequence of US11 is claimed, so it is unclear what is, or what is not, a “variant”, as there is no baseline for comparison.  
For at least this reason, claim 7 is rejected on the grounds of being indefinite.  Claim 8 is also rejected for depending upon claim 7, but not clarifying the limitations of claim 7.




Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for inhibiting the activity of FcRn in a subject, the method comprising administering to the subject, an effective amount of a human cytomegalovirus (HCMV) US 11 protein in a pharmaceutically acceptable form.
Further limitations on the method of claim 1 are wherein the subject is suffering from an antibody- mediated autoimmune disease or is at risk for developing an antibody-mediated autoimmune disease (claim 2); wherein the subject is suffering from an albumin- mediated diseases or is at risk for developing an albumin-mediated diseases (claim 3); wherein the US11 in a pharmaceutically acceptable form is co-administered with a second therapeutic useful for treatment of an antibody-mediated autoimmune disease or useful for treatment of an albumin-mediated autoimmune disease (claim 4); wherein the autoimmune disease is selected from the group consisting of ankylosing spondylitis, lupus, rheumatoid arthritis, juvenile arthritis, scleroderma dermatomyositis, Behcet's disease, reactive arthritis, mixed connective tissue disease, Raynaud's phenomenon, giant cell arteritis/temporal arteritis, polymyalgia rheumatica, polyarteritis nodosa, polymyositis, Takayasu arteritis, granulomatosis with polyangiitis, and vasculitis, alopecia areata, antiphospholipid antibody syndrome, autoimmune hepatitis, type 1 diabetes, celiac disease, Crohn's disease, Graves' disease, Guillain-Barre syndrome, Hashimoto's disease, idiopathic thrombocytopenic purpura, inflammatory bowel disease, multiple sclerosis, myasthenia gravis, primary biliary cirrhosis, psoriasis, Sjogren's syndrome, vitiligo, bullous pemphigoid, pemphigus foliaceus, pemphigus vulgaris and epidermolysis bullosa acquisita (claim 5); wherein the albumin-mediated disease is selected from the group consisting of those resulting from 
Claim 10 is drawn to a method for preventing and/or treating a HCMV infection in a subject comprising administering an inhibitor of US11 expression or activity a pharmaceutically acceptable form.
Further limitations on the method of claim 10 are wherein the inhibitor of US11 expression is a nucleic acid molecule that targets the US11 mRNA and inhibits, silences or attenuates the expression of the US11 RNA (claim 11); and wherein the nucleic acid molecule is an antisense, siRNA, shRNA or microRNA (claim 12).  
Claim 13 is drawn to a vaccine formulation comprising US11 and a pharmaceutically acceptable carrier.
Further limitations on the vaccine formulation of claim 13 are wherein the formulation is further comprising additional HCMV proteins or fragments thereof (claim 14); and wherein the US11 is one or more US11 proteins or polypeptide fragments thereon (claim 15).
Claim 16 is drawn to a method for treatment or inhibition of an infection with human cytomegalovirus (HCMV) in a subject, comprising administering the vaccine formulation of claim 14.
Further limitations on the method of claim 16 are wherein the treatment results in an immune response to HMCV in the subject (claim 17); wherein the treatment results in a protective immune response to HCMV in the subject (claim 18); and wherein the subject is a pregnant woman (claim 19).
Claim 20 is drawn to a kit comprising a pharmaceutical composition comprising a US11 protein, or a US11 protein inhibitor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et. al. (Murray SE, et. al. J Exp Med. 2017 Jul 3;214(7):1889-1899. Epub 2017 May 31; hereafter “Murray”.)
The Prior Art
Murray teaches cytomegalovirus (CMV)-based vaccines with a fibroblast-adapted vector (entire document; see abstract) which is based on Rh68.1 for rhesus CMV (RhCMV) or on one of the laboratory adapted fibroblast strains of human CMV (HCMV), such as AD169, Towne, Toledo, or a Towne-Toledo hybrid (see e.g. p. 1890).  The 68-1, Towne strain, and chimeric Towne/Toledo strains all have intact US11 open reading frame (ORF)(p. 1895, ¶ bridging cols.)  Therefore, inoculation of these viruses in a host as per the teachings of Murray (see e.g. “Materials and Methods: Human subjects and study design” pp. 1895-6) is a pharmaceutically-acceptable composition which comprises US11 and at least one additional HCMV antigen, thus meeting the limitations of instant claims 13-18 and 20.  The “kit” of claim 20 does not comprise any features to distinguish it from the composition of Murray.  Further, inoculation of a host with this US11-comprising composition would inherently result in the inhibition of FcRn activity as per instant claims 1 and 7 as the compositions and methods of inoculation meet the limitations of the instant claims.   
For at least these reasons, Murray teaches the limitations of instant claims 1, 7, 13-18, and 20, and anticipates the instant invention.

Claim(s) 1-2, 4, 7-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et. al. (Cui X, et. al. J Biomed Biotechnol. 2012;2012:428498. Epub 2011 Nov 30.; hereafter “Cui”.)
The Prior Art
Cui teaches immunization of pregnant women and renal transplant patients against HCMV with the attenuated Towne strain (p. 1, ¶ bridging cols.)  Absent evidence to the contrary, renal transplant patients are suffering from or are at risk of suffering from an antibody-mediated autoimmune disorder as being the recipient of a solid organ transplant, and would be receiving immunosuppressive drugs or agents.  As noted supra, the Towne strain comprises the US11 gene, and Cui thus teaches the limitations of instant claims 1-2, 4, 7-9, and 13-20.
For at least these reasons, Cui teaches the limitations of instant claims 1-2, 4, 7-9, and 13-20, and anticipates the instant invention.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Liu X, et. al. Nat Commun. 2019 Jul 9;10(1):3020.  Post-filing applicant-related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648